Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered. 

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Olawale O.C. Otegbade, Reg. No. 72,202 on 07/27/2022.

Please kindly amend the claims as follows: 
This listing of claim will replace all prior versions and listings of claims in the application:
		
1. (Currently Amended) A power management method for a virtualized computer system, comprising:
	assigning, by a hypervisor, a target latency time to a virtual machine of a plurality of virtual machines running on a host computer system, wherein the target latency time represents a desired response latency time for the virtual machine;  
determining, by the hypervisor, a plurality of host latency times for a plurality of processor power states of a processor of the [[a]] host computer system;
comparing, by the [[a]] hypervisor executed on the host computer system, each host latency time of the plurality of host latency times to the [[a]] target latency time associated with the [[a]] virtual machine running on the host computer system;
for each of the plurality of processor power states, mapping a processor power state of the plurality of processor power states, in view of the comparison, to a host power state of a plurality of host power states implemented by the hypervisor for the virtual machine; and
providing, by the hypervisor, the plurality of host power states to the virtual machine, wherein the virtual machine performs power management for the virtual machine utilizing the plurality of host power states.

2. (Original) The method of claim 1, wherein mapping the plurality of processor power states of the processor to the plurality of host power states in view of the comparison comprises:
in response to determining that a first host latency time for a first processor power state of the plurality of processor power states is less than the target latency time and that the first processor power state is associated with a first entry method that does not comprise causing the virtual machine to exit to the hypervisor, mapping the first processor power state to a first host power state of the plurality of host power states, wherein the first host power state is associated with the first entry method.

3. (Original) The method of claim 2, wherein determining the plurality of host latency times comprises determining the first host latency time in view of at least one of a time for entering the first processor power state, a time for exiting the first processor power state, a time for entering execution of the virtual machine by the processor, a time 
for exiting execution of the virtual machine by the processor, a time for the hypervisor to enter an idle state, or a time for the hypervisor to exit the idle state.

4. (Original) The method of claim 1, wherein mapping the plurality of processor power states of the processor to the plurality of host power states in view of the comparison comprises:
in response to determining that a second host latency time for a second processor power state of the plurality of processor power states is not less than the target latency time, mapping the second processor power state to a second host power state of the plurality of host power states, wherein the second host power state is associated with a second entry method comprising causing the virtual machine to exit to the hypervisor.

5. (Original) The method of claim 1, wherein mapping the plurality of processor power states of the processor to the plurality of host power states in view of the comparison comprises:
in response to determining that a third host latency time for a third processor power state of the plurality of processor power states is less than the target latency time and that the third processor power state is associated with a third entry method that comprises causing the virtual machine to exit to the hypervisor, disassociating the third processor power state from the virtual machine.

6. (Currently Amended) The method of claim 5, wherein the plurality of host power states does not comprise a host power state corresponding to the third processor power state.

7. (Original) The method of claim 1, wherein providing the plurality of host power states to the virtual machine comprises:
generating a data structure including information related to the plurality of host power states; and
associating the data structure with the virtual machine. 

8. (Original) The method of claim 7, wherein the data structure comprises at least one of a processor object or a Low Power Idle (LPI) structure, and wherein the information related to the plurality of host power states comprises a list of the host power states.

9. (Original) The method of claim 8, wherein the data structure comprises at least one of a_CST object or a Low Power Idle (LPI) table defined by Advanced Configuration and Power Interface (ACPI).

10. (Currently Amended) A system to perform power management for a virtualized computer system, comprising: 
a memory; and 
a processing device operatively coupled to the memory, the processing device to: 
assign a target latency time to a virtual machine of a plurality of virtual machines running on a host computer system, wherein the target latency time represents a desired response latency time for the virtual machine;
receive, from the [[a]] virtual machine, a first request to place a processor of the [[a]] host computer system in a first host power state of a plurality of host power states, wherein the first host power state is mapped to a first host latency time of a plurality of host latency times that is less than the [[a]] target latency time and wherein the first host power state reflects a first power state of a plurality of power states implemented by a hypervisor for the virtual machine; 
in response to receiving the first request, cause, by a hypervisor executing on the host computer system, the processor to be placed in a first processor power state of a plurality of processor power states corresponding to the first host power state, wherein the first processor power state is associated with a first entry method that does not comprise a virtual machine exit;  
receive a second request to place the processor in a second host power state of the plurality of host power states, wherein the second host power state is mapped to a second host latency time of the plurality of host latency times that is not less than the target latency time and wherein the second host power state reflects a second power state of the plurality of power states implemented by the hypervisor for the virtual machine; and 
in response to receiving the second request, cause, by a hypervisor executing on the host computer system, the processor to be placed to a second processor power state associated with a second entry method, wherein the second entry method includes causing the virtual machine to exit to the hypervisor. 

11. (Canceled) 

12. (Previously presented) The system of claim 10, wherein the processing device is further to: 
determine that the first processor power state correspond to the first host power state in view of mapping data that map a plurality of processor power states to a plurality of host power states associated with the virtual machine, wherein the plurality of host power states reflect one or more power states implemented by the hypervisor for the virtual machine.

13. (Original) The system of claim 12, wherein the processing device is further to: 
map the plurality of processor power states to the plurality of host power states; and 
generate the mapping data.

14. (Original) The system of claim 13, wherein, to map the plurality of processor power states, the processing device is further to: 
in response to determining that the first processor power state is associated with the first host latency time and that the first processor power state is associated with an entry method that does not comprise a VM exit, map the first processor power state to the first host power state.

15. (Original) The system of claim 13, wherein the processing device is further to:
determine the first host latency time in view of at least one of a time for entering the first processor power state, a time for exiting the first processor power state, a time for entering execution of the virtual machine by the processor, a time for exiting execution of the virtual machine by the processor, a time for the hypervisor to enter an idle state, or a time for the hypervisor to exit the idle state.

16. (Original) The system of claim 13, wherein, to map the plurality of processor power states, the processing device is further to: 
in response to determining that a second processor power state is associated with a second host latency time that is not less than the target latency time, map the second processor power state to the second host power state.

17. (Original) The system of claim 13, wherein, to map the plurality of processor power states, the processing device is further to:
in response to determining that a third processor power state of the plurality of processor power states is associated with a third host latency time that is less than the target latency time and that the third processor power state is associated with an entry method comprising a VM exit, disassociate the third processor power state from the virtual machine.

18. (Original) The system of claim 10, wherein the first processor power state comprises at least one C-state defined by Advanced Configuration and Power Interface (ACPI).

19. (Currently Amended) A non-transitory machine-readable storage medium including instructions for performing power management by a virtual machine, that, when accessed by a processing device, cause the processing device to:
determine an idle time for a virtual processor of the [[a]] virtual machine at least based on historical idle times;
compare the idle time with a target latency time; and
in response to determining that the idle time is not less than the target latency time, send, to a hypervisor, a request to place a processor of a host computer system in a first host power state of a plurality of host power states, wherein the first host power state is associated with a first entry method that performs a virtual machine exit and wherein the first host power state reflects a power state implemented by the hypervisor for the virtual machine; and 
in response to determining that the idle time is less than the target latency time, send, to the hypervisor, a request to place the processor in a second host power state of the plurality of host power states, wherein the second host power state corresponds to a processor power state of the processor of the host computer system, wherein the processor power state is associated with a second host latency time that is less than the target latency time, and wherein the processor power state is associated with an entry method that does not comprise a virtual machine exit. 

20. (Canceled) 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195